Citation Nr: 9928723	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and appellant's son



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  He was a prisoner of war in Germany from October 10, 
1944 to May 6, 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1997, in which the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied entitlement to service 
connection for the cause of the veteran's death, to include 
consideration of 38 U.S.C.A. § 1318 (West 1991).  The 
appellant subsequently perfected an appeal of that decision.  
A hearing on this claim was held in Wichita, Kansas, on July 
8, 1999, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the 
appellant's claim.  Initially the Board notes that at her 
June 1999 hearing the appellant and her representative raised 
an informal claim of entitlement to dependent's and indemnity 
compensation under 38 U.S.C.A. § 1318 (West 1991).  Moreover, 
the Board finds that this claim is inextricably intertwined 
with her claim of entitlement to service connection for the 
cause of the veteran's death.  

Accordingly the claim is remanded so that the appellant can 
be provided the laws and regulations pertaining to this 
claim.  Additionally, Board notes that no attempt has been 
made to obtain the treatment records from the two nursing 
homes where the veteran was living prior to his death, to 
include the treatment notes of the night of his death, April 
19, 1997.  Therefore, the RO should contact the Meadowbrook 
Terrace nursing home in Independence, Kansas, and the 
Meadowbrook Manor nursing home in Chanute, Kansas, and 
request that they submit copies of all records pertaining to 
the veteran.  Robinette v. Brown, 8 Vet. App. 69 (1995).  If 
a release of private records is required, the RO should 
request such a release from the appellant.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office, to include any medical statements she may have or may 
obtain which discuss any relationship between the veteran's 
diagnosed dementia and his service-connected schizophrenia.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and notify her that she may submit any 
additional evidence to the record, to 
include any medical statements concerning 
the state of the veteran's psychiatric 
disorder and any possible relationship 
between his service-connected psychiatric 
disorder and his diagnosed dementia.



2.  The RO should contact the Meadowbrook 
Terrace and Meadowbrook Manor nursing 
homes and request that they submit any 
treatment records they have pertaining to 
the veteran.  Specifically, the records 
for the day of his death and the days 
immediately preceding his death.  If 
authorization for the release of private 
records is required, the RO should 
contact the appellant and request that 
she provide such a release.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, to include consideration of 
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§ 3.22 (1998).  If any benefit sought, 
for which an appeal has been perfected, 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


